Citation Nr: 0109683	
Decision Date: 03/19/01    Archive Date: 04/04/01

DOCKET NO.  94-25 267	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left thigh 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a left foot 
disability.

4.  The propriety of the initial percent rating assigned for 
the veteran's service-connected folliculitis and residuals of 
keloid removal.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1985 to August 1985, 
and from November 1988 to October 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1994 rating decision by the RO in 
Atlanta, Georgia, which granted service connection and 
assigned a 10 percent rating for residuals of keloid removal 
of scalp and folliculitis, effective November 1, 1992; and 
denied service connection for left knee disability, for left 
ankle disability, for left foot disability, for right knee 
disability, for right ankle disability, for right foot 
disability, for left hip disability, for left thigh 
disability, for left hip disability, and for left shoulder 
disability.  In March 1993, the veteran was notified of this 
decision and of his procedural and appellate rights.  The 
veteran appealed the issues of a higher rating for residuals 
of keloid removal of scalp and folliculitis, and service 
connection for left knee disability, left ankle disability, 
left foot disability, right knee disability, right ankle 
disability, right foot disability, left hip disability, left 
thigh disability, and left hip disability.  

In a December 1996 decision, the Board denied service 
connection for right knee disability, right ankle disability, 
right foot disability, and left hip disability, as not well 
grounded.  The Board remanded the issues of service 
connection for left knee disability, left ankle disability, 
left foot disability, and left hip disability.  The Board has 
recharacterized the claim for a higher evaluation  for 
service-connected folliculitis as one involving the propriety 
of the initial evaluation assigned, consistent with Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The Board notes that currently, pursuant to the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), claims that were denied as not well grounded are 
being readjudicated as if the denial or dismissal had not 
been made.  As noted, the final Board decision was in 
December 1996.  The Board notes that the Act's provisions 
apply to those claims that were denied or dismissed, by VA or 
a court, because the claim was not well-grounded, and the 
denial or dismissal became final during the period beginning 
on July 14, 1999, and ending on the November 9, 2000 date of 
the enactment of the Veterans Claims Assistance Act.  In this 
case, the final denial was before July 14, 1999; thus, the 
claims for service connection denied by the Board in December 
1996 may not be readjudicated, sua sponte, under the Act.

In a January 2000 rating decision, service connection was 
granted and a noncompensable rating was assigned for status 
post left ankle sprain, effective November 1, 1992.  In 
January 2000, the veteran was notified of this decision and 
of his procedural and appellate rights.  He did not initiate 
an appeal as to the rating assigned; hence, those matters are 
not before the Board.  

During the pendency of the matters remaining on appeal, the 
case was transferred to the RO in Montgomery, Alabama.  

The Board also observes that the issue of service connection 
for a psychiatric disorder on a direct basis and secondary to 
service-connected skin disorder has been raised.  In 
addition, the issue of an increased rating for left ankle 
disability was raised in February 2001.  The Board refers 
these issues to the RO for appropriate action.  



REMAND

In the February 2001 informal hearing presentation filed by 
the veteran's representative, it was indicated that the RO 
did not fully comply with the Board's December 1996 remand 
decision with regard to the veteran's service-connected skin 
disorder.  The representative pointed out that color 
photographs were not taken and although the veteran was 
afforded a VA examination in compliance with the Board's 
remand instructions, the examination did not yield a full 
description of the veteran's skin disability with regard to 
size, shape, and color, and that the full area of the 
veteran's scalp was not considered.  In addition, the 
representative noted that the veteran had requested the RO to 
consider whether a separate rating for folliculitis and a 
separate rating for keloid surgery were warranted, but the RO 
did not comply.  On addition, with regard to the alleged 
lower extremity disabilities, the representative pointed out 
that there is no medical opinion regarding their etiology.  
The veteran's representative requests that the Board again 
remand this case to the RO for further development.  

As regards the representative's assertions of failure to 
comply with the prior remand, the Board notes that, as 
recently noted by the United States Court of Appeals for 
Veterans Claims (the United States Court of Veterans Appeals 
prior to March 1, 1999), a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon the VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).   

As regards the additional development requested by the 
representative, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, as alluded 
to above, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The Board further notes that the veteran has received regular 
VA treatment for his service-connected skin disability as 
well as other medical problems.  The Board is not reasonably 
certain that these recent VA records do not exist or that 
efforts to obtain them would be futile.  Furthermore, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The Board notes that such treatment records, 
especially since they might contain clinical findings, 
diagnostic study results and/or conclusions that might be 
pertinent to the disposition of this claim. 

Under these circumstances, the Board finds that all 
outstanding medical treatment records should be obtained and 
associated with the record.  The RO should also obtain 
outstanding records from any other source(s) or facility(ies) 
identified by the veteran.  Thereafter, the veteran should be 
afforded another VA examination by an examiner who has had an 
opportunity to review all of the medical evidence of record 
in order to obtain opinion as to the existence and etiology 
of any current left lower extremity disabilities and to 
determine the current level of severity of the veteran's 
service-connected folliculitis and residuals of keloid 
removal.  The Board emphasizes to the veteran that the 
information to be obtained on VA examination is vitally 
important to resolving the issues on appeal; hence, any 
failure to report to a scheduled examination, without good 
cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2000).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.

Finally, the Board notes that according to the Fenderson 
case, cited to in the introduction, above, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged rating".  In this case, the RO granted a 10 percent 
rating for the veteran's service-connected folliculitis and 
residuals of keloid removal effective as of the effective 
date of service connection.  As such, the RO apparently did 
not find that staged ratings were warranted.  However, when 
the RO considers the veteran's claim on remand, the RO should 
explicitly consider the propriety of "staged rating" in 
evaluating the service-connected disability under 
consideration.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the claims file all outstanding medical 
records pertaining to the veteran.  This 
should specifically include any 
outstanding records from VA facilities, 
but should also include outstanding 
records from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
medical records, also, and the RO should 
afford him an opportunity to do so before 
arranging for the veteran to undergo 
medical examination.  

2.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the veteran should be 
afforded VA orthopedic and skin 
examinations to determine the current 
nature, extent, and manifestations of any 
disabilities of the left lower extremity 
as well as the current nature, extent, 
and manifestations of the veteran's 
service-connected folliculitis and 
residuals of keloid removal.  The entire 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, as well as a complete copy of 
this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated x-rays and laboratory tests 
should be completed.  

The report of the orthopedic examination 
should include specific diagnosis as to 
whether the veteran does or does not have 
a left thigh disability, a left knee 
disability, and/or a left foot 
disability.  With respect to each 
diagnosed disability, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the 
disability was incurred or aggravated 
during the veteran's active military 
service.  

With regard to the skin examination, the 
examiner should determine if the service-
connected folliculitis and residuals of 
keloid removal causes disfigurement, and, 
if so, whether it is slight, moderate, or 
completely disfiguring.  The examiner 
should provide a full description of the 
veteran's skin disability with regard to 
size, shape, and color, and that the full 
area of the veteran's scalp should be 
taken into consideration.  In addition, 
the examiner should indicate if the area 
affected is tender and painful to touch 
and whether there the area is poorly 
nourished and/or has ulceration.  The 
examiner should also indicate if the 
affected area is productive of 
exfoliation, exudation, or itching; is 
productive of constant exudation or 
itching, extensive lesions, or marked 
disfigurement; or is productive of 
ulceration, extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or is exceptionally 
repugnant.  The examiner should take 
color photographs that should then be 
associated with the claims file.  

Each examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  If none of the requested development 
yields competent medical evidence of a 
nexus between any current left lower 
extremity disability (affecting the thigh, 
knee, and/or ankle) and the veteran's 
military service, the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim(s).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After completion of the foregoing 
requested development, and after 
completion of any other indicated 
development, the RO should consider the 
claims remaining on appeal in light of 
all pertinent evidence and legal 
authority.  As regards the claim for a 
higher evaluation, the veteran should 
consider whether staged rating, pursuant 
to Fenderson, is appropriate; whether 
separate ratings for residuals of keloid 
surgery are warranted; as well as 
consideration of all potentially 
applicable diagnostic codes in evaluating 
the veteran's disability, to include, but 
not limited to: 7800, 7803, 7804, 7806.  
The RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that were noted in the REMAND.

7.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


